Even if it should be conceded that Section 5 of Article V defines and also limits the appellate jurisdiction of the Supreme Court, the statutory provision allowing appeals to this Court from the judgments of the Circuit Court reviewing awards made by the Florida Industrial Commission could be sustained as pointed out by Mr. Justice WHITFIELD upon the very reasonable theory that no "case" within the meaning of the Constitution came into existence until the award reached the circuit court for review. There, as a "case," it originated in the circuit court. The meaning of this word, as used in the Constitution, is set for the First National Bank v. Bebinger, cited in the foregoing opinion. *Page 433